            Case 1:19-cv-04045-LJL Document 46 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                   8/12/2020
                                                                       :
GRACE BOZICK,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :       19-cv-4045 (LJL)
                  -v-                                                  :
                                                                       :            ORDER
CONAGRA FOODS, INC., et al.,                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court held a status conference on August 12, 2020. As discussed at that conference,

it is hereby ORDERED that:

             •   Fact discovery remains closed, with two exceptions:

                      o Depositions of the two Fed. R. Civ. P. 30(b)(6) witnesses shall be
                        completed by September 24, 2020;

                      o Depositions of the two third-party witnesses shall be completed by
                        November 2, 2020;

             •   Plaintiff’s expert disclosures shall be served by November 2, 2020, and
                 Defendants’ expert disclosures shall be served by December 21, 2020;

             •   Expert discovery shall be completed by March 22, 2021;

             •   Summary judgment motions, if any, shall be filed by April 5, 2021;

        It is further ORDERED that the parties shall submit a joint status report to the Court on

the potential for destructive testing by November 20, 2020. If, after reviewing Defendants’

expert disclosures, Plaintiff seeks destructive testing, Plaintiff shall do so by letter brief filed no

later than December 28, 2020.

        A post-discovery status conference is scheduled for March 26, 2021 at 9:30 a.m. The
          Case 1:19-cv-04045-LJL Document 46 Filed 08/12/20 Page 2 of 2




Court will set a trial date at that conference.

        No extensions of the deadlines set in this Order shall be granted if the request is made

after the deadline has passed.

        The Court will refer the parties to mediation by separate order.


        SO ORDERED.


Dated: August 12, 2020                                __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  2
